378 F.2d 665
UNITED STATES of America, Appellee,v.Dwight WILLIAMS, Appellant.
No. 11036.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1967.
Decided June 2, 1967.

W. E. McElwee and John E. Hall, North Wilkesboro, N. C. (McElwee & Hall, North Wilkesboro, N. C., on brief), for appellant.
Wm. Medford, U. S. Atty. (Joseph R. Cruciani, Asst. U. S. Atty., on brief), for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM.


1
The district court's order revoking Dwight Williams' probation is attacked principally on the ground thtat evidentiary support was lacking.


2
Revocation of probation lies within the discretion of the sentencing court and the only question before us is whether the district court abused its discretion. United States v. Ball, 358 F.2d 367 (4 Cir. 1966); United States v. Taylor, 321 F.2d 339 (4 Cir. 1963). Proof sufficient to support a criminal conviction is not required to support a judge's discretionary order revoking probation. United States v. Ball, supra; Manning v. United States, 161 F.2d 827 (5 Cir. 1947). All that is required is that the evidence and facts be such as "to reasonably satisfy the judge that the conduct of the probationer has not been as good as required by the conditions of the probation." Yates v. United States, 308 F.2d 737 (10 Cir. 1962).


3
Appellant's counsel undertook to assign and argue orally before us other objections to the revocation order but we decline to consider them since they were not argued in the briefs and this court's permission to argue them orally was not given. See Rule 10, section 8, Rules of the United States Court of Appeals for the Fourth Circuit.


4
We find no abuse of discretion by the district court and its order will be


5
Affirmed.